—Consolidated appeals by defendant (1) from a judgment of the Supreme Court, Richmond County (Owens, J.), rendered May 19, 1981, convicting him of assault in the first degree, upon a plea of guilty, and imposing sentence, and (2) by permission, from an order of the same court, entered September 7,1982, denying his motion pursuant to CPL article 440, inter alia, to vacate the judgment.
Judgment and order affirmed.
Defendant, having “induced the proceeding” (People v Foster, 19 NY2d 150, 153) which resulted in his plea when he asked to plead “guilty to assault in the first degree, as necessarily included in the first count” of the underlying murder indictment, may not be heard to complain that the court lacked jurisdiction to accept the foregoing plea to a noninclusory lesser offense *405(People v Ford, 62 NY2d 275; People v Foster, supra; People v Glover, 57 NY2d 61; CPL 220.20, subd 1). In addition, any contention relating to the alleged insufficiency of the defendant’s plea allocution has not been preserved for appellate review (People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997, 998; People v McKenzie, 88 AD2d 646) and is not properly before us on the permissive appeal from the order denying his CPL article 440 motion (People v McKenzie, supra; CPL 440.10, subd 2). Furthermore, a reversal is not warranted in the interest of justice (People v Harris, 61 NY2d 9).
We have considered the defendant’s remaining contentions and find them to be without merit. Titone, J. P., Gibbons, Bracken and Weinstein, JJ., concur.